Cron v City of New York (2014 NY Slip Op 07310)





Cron v City of New York


2014 NY Slip Op 07310


Decided on October 28, 2014


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 28, 2014

Friedman, J.P., Renwick, Manzanet-Daniels, Feinman, Kapnick, JJ.


13338 114535/11

[*1] Loretta Cron, Plaintiff-Respondent,
vCity of New York, Defendant-Appellant, Consolidated Edison Company of New York, Inc., Defendant-Respondent, Empire City Subway Company, Defendant.


Morris Duffy Alonso & Faley, New York (Arjay G. Yao of counsel), for appellant.
Levine and Wiss, PLLC, West Hempstead (Anthony A. Ferrante of counsel), for Loretta Cron, respondent.
David M. Santoro, New York (Stephen T. Brewi of counsel), for Consolidated Edison Company of New York, Inc., respondent.

Order, Supreme Court, New York County (Donna M. Mills, J.), entered June 25, 2013, which, to the extent appealed from as limited by the briefs, denied defendant City's motion to dismiss the complaint and all cross claims as against it for failure to comply with the notice of claim requirement of General Municipal Law § 50-e, unanimously affirmed, without costs.
The motion court properly determined that the original notice of claim, together with plaintiff's testimony at the 50-h hearing, sufficiently set forth the location of her accident to satisfy the requirements of General Municipal Law § 50-e(2), since it provided "information sufficient to enable the city to investigate" (Brown v City of New York, 95 NY2d 389, 393 [2000]; see D'Alessandro v New York City Tr. Auth., 83 NY2d 891, 893 [1994]). The amended notice of claim, which clarified the location of the alleged accident, was proper pursuant to [*2]General Municipal Law § 50-e(6), since the City did not demonstrate any prejudice or contend that plaintiff acted in bad faith (see Goodwin v New York City Hous. Auth., 42 AD3d 63, 66 [1st Dept 2007]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: OCTOBER 28, 2014
CLERK